                                                                                       • 'Pf2tv C
                                                                           C,ster,4                 (.JI?.,.
                                                                                 - . 4'4Oor.
                                                                          f2a,~D1Sfri.
                  IN THE UNITED STATES DISTRICT COURT                        ~ta,.,,   oo/Co!· Jr,, c~   13
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA                                '8/r;ct;M          ffr
                           WESTERN DIVISION                                                         C
                           NO. 5:19-CR-00193-3D

UNITED STATES OF AMERICA

              V.


HEATHER DAWN NELSON


                   PRELIMINARY ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a plea of guilty by the defendant, Heather

Dawn Nelson, on February 21, 2020, to offenses in violation of 21 U.S.C.

§ 841(b)(l)(C) and 18 U .S.C. §§ 924(c)(l)(A) and 2, and having considered the record

as a whole and the applicable law, the Court finds that the following property is

hereby forfeitable pursuant to 21 U.S.C. § 853 and 18 U.S.C. § 924(d)(l), to wit:

      •       A Glock handgun, bearing serial number VHK546;

      •       A .38 caliber handgun, bearing serial number DA14566;

      •       Related Ammunition; and

      •       United States Currency in the amount of $2,720.00.

      It is hereby ORDERED, ADJUDGED and DECREED:

      1.      That based upon the plea of guilty by the defendant, the United States

is hereby authorized to seize the above-stated property, and it is hereby forfeited to

the United States for disposition in accordance with the law, subject to the provisions

of 21 U.S.C. § 853(n) . In accordance with Fed. R. Crim. P . 32.2(b)(4)(A), this Order

shall become final as to the defendant at sentencing.

                                          1



          Case 5:19-cr-00193-D Document 136 Filed 08/19/20 Page 1 of 2
       2.     That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Preliminary

Order of Forfeiture in the applicable section of the Judgment, as required by Fed. R.

Crim. P . 32.2(b)(4)(B).

       3.         That pursuant to 21 U.S.C. § 853(n), the United States shall publish

notice of this Order and of its intent to dispose of the property in such manner as the

Attorney General or the Secretary of Treasury directs, by publishing and sending

notice in the same manner as in civil forfeiture cases, as provided in Supplemental

Rule G(4) .       Any person other than the defendant, having or claiming any legal

interest in the subject property must file a petition with the Court within 30 days of

the publication of notice or of receipt of actual notice, whichever is earlier.

       The petition must be signed by the petitioner under penalty of perjury and

shall set forth the nature and extent of the petitioner's right, title, or interest in the

subject property, and must include any additional facts supporting the petitioner's

claim and the relief sought.

       4.         That upon adjudication of all third party interests this Court will enter

a Final Order of Forfeiture pursuant to 21 U.S.C. § 853, as required by Fed. R. Crim.

P . 32.2(c)(2).

       SO ORDERED, this         _11_ day of    Av3 u.st        , 2020.




                                     United States District Judge

                                               2



         Case 5:19-cr-00193-D Document 136 Filed 08/19/20 Page 2 of 2
